                    Case 1:19-cr-00351-CCB Document 8 Filed 01/22/20 Page 1 of 1
                                                                                                   FILED              Urn
AO 455 (Rev. 01109) Waiver of an Indictment                                           11   c:   DI<;\RICT (;9"             'PD
                                       UNITED STATES DISTRICT                      G~1IJl{fjl,.0\'\ 1: 23
                                                            for the                   2020J~il 22 \                   ~
                                                     District of Maryland                       CLUt        '5_ qFf\C,r.
                                                                                                 t<\   I.     \   1>10RE
                  United States of America                    )                                                    ..J)tpl\"iY
                                 v.                           )         Case No.
                     Cheryl Diane Glenn                       )
                                                              )
                             Defendant                        )


                                              WAIVER OF AN INDICTMENT

          I understand that I have been accused of one or more offenses punishable by imprisonment                  for more than one
year.   I was advised in open court of my rights and the nature of the proposed charges against me.

         After receiving this advice, I waive my right to prosecution    by indictment and consent to prosecution                  by
information.




                                                                                       William Brennan, Esg~. ~                             _




                                                                        -LtJi;Z:::""i.'/"       Judge's signature              I        I


                                                                                    The Han. Catherine              C. Blake
                                                                                      Judge's printed name and title
